Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered September 17, 1990, convicting defendant upon his plea of guilty of the crime of forgery in the second degree.
Defendant’s contention that his sentence was harsh and excessive is without merit. He was permitted to plead guilty to one count of forgery in the second degree in full satisfaction of a six-count indictment. Upon this plea, he could have been sentenced to a prison term of 2⅓ to 7 years (see, Penal Law § 70.00 [2] [b]; [3] [b]). Instead, he was sentenced only to probation and 120 days in the County Jail (see, Penal Law § 70.00 [4]). Under these circumstances, and given defendant’s prior criminal history, we find no abuse of discretion by County Court in imposing sentence (see, People v Gholston, 137 AD2d 765, lv denied 71 NY2d 896; People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Mahoney, P. J., Weiss, Yesawich Jr., Levine and Harvey, JJ., concur. Ordered that the judgment is affirmed.